EXHIBIT 10.18

Settlement Agreement dated October 8, 2004 between
James and Naomi Stock, Plaintiffs, and United Liberty
Life Insurance Company

--------------------------------------------------------------------------------

IN THE COURT OF COMMON PLEAS
BUTLER COUNTY, OHIO

    JAMES STOCK AND NAOMI STOCK,
On Behalf of Themselves and All Others
Similarly Situated Case No. CV-0-06-1171               Plaintiffs, SETTLEMENT
AGREEMENT v.   UNITED LIBERTY LIFE INSURANCE
COMPANY,             Defendant.  

_________________

        This Settlement Agreement (the “Agreement”) is entered into by and among
James and Naomi Stock (“Plaintiffs”), in their individual and representative
capacities, on the one hand, and United Liberty Life Insurance Company (“United
Liberty” or “ULL”), on the other hand, through their respective, duly authorized
counsel.

R E C I T A L S

          A.     On June 7, 2000, Plaintiffs filed a class action complaint
captioned Stock v. United Liberty Life Insurance Company, Case No. CV-0-06-1171,
in the Court of Common Pleas, Butler County, Ohio (hereinafter referred to as
the “Action”).

          B. In the complaint, Plaintiffs have asserted class claims relating to
United Liberty’s failure to credit dividends as stated in Certificates of
Participation issued along with its “Five Star” series of policies. For example,
the “Class Allegations” asserted in

2

--------------------------------------------------------------------------------

the Complaint allege, among other things, that the following common issues
exist: (1) whether United Liberty breached its contracts with Plaintiffs and
Class Members by failing to pay 25% of its net gain from operations annually in
the form of dividends to Plaintiffs and Class Members; (2) whether United
Liberty breached its obligation of good faith and fair dealing by engaging in
conduct that induced Plaintiffs and Class Members to purchase Five Star fully
participating life insurance policies from United Liberty by promising to pay
them 25% of the company’s net gain from operations in the form of dividends; (3)
whether Plaintiffs and Class Members are entitled to declaratory relief,
injunctive relief, or other equitable relief against United Liberty; (4) whether
Plaintiffs and Class Members are entitled to an award of punitive damages; and
(5) whether Plaintiffs and Class Members have sustained damages and the proper
measure of damages.

          C.     United Liberty has denied the allegations of Plaintiffs’
Complaint and, in particular, has denied that (1) common issues exist; (2) the
Certificate of Participation was or became part of the contract between it and
Plaintiffs and Class Members; (3) United Liberty breached any contractual
obligations to Plaintiffs and Class Members; (4) United Liberty’s conduct
amounts to bad faith; (5) United Liberty was unjustly enriched; and (6)
Plaintiffs and Class Members are entitled to compensatory or punitive damages.

          D.     On June 29, 2001, as modified on March 26, 2002, the Court
certified a class of owners of United Liberty’s “Five Star” policy owners
defined as follows:

3

--------------------------------------------------------------------------------

          All persons who (a) purchased a Five Star fully participating life
insurance policy with at least a $5,000 face amount from United Liberty Life
Insurance Company; (b) received a Certificate of Participation; (c) whose policy
was still in force in 1993; and, (d) who purchased a Five Star policy in the
State of Ohio.


          E.     Counsel for Plaintiffs have conducted a thorough examination
and evaluation of the relevant law and facts to assess the merits of Plaintiffs’
claims and potential claims and to determine how best to serve the interests of
Plaintiffs and the Class (as defined below).

          F.     In the course of its examination and litigation against United
Liberty, counsel for Plaintiffs has reviewed documents, and deposed officers and
employees of United Liberty. In addition, Plaintiffs’ counsel have retained and
consulted with an expert(s) concerning the merits of Plaintiffs’ claims and
defenses raised by United Liberty.

          G.     With the consent of the Court, the Parties have engaged the
services of a mediator to assist in the negotiation and finalization of the
terms of this Agreement.

           H. Based upon the discovery, investigation and evaluation of the
facts and law relating to the matters alleged in the pleadings, Plaintiffs and
counsel for Plaintiffs and the Class have agreed to settle this Action pursuant
to the provisions of this Agreement after considering such factors as: (1) the
benefits to Plaintiffs and the Class under the terms of this Agreement; (2) the
attendant risks and uncertainty of litigation, especially in complex actions
such as this, as well as the difficulties and delays inherent

4

--------------------------------------------------------------------------------

in such litigation; and (3) the desirability of consummating this Agreement
promptly, in order to provide relief to Plaintiffs and the Class.

          I. Plaintiffs and their counsel have determined that this Agreement is
fair, reasonable and adequate because it provides substantial benefits to the
Class and is in the best interests of the Class.

          J.     United Liberty expressly denies any wrongdoing alleged in the
pleadings and does not admit or concede any actual or potential fault,
wrongdoing or liability in connection with any facts or claims that have been or
could have been alleged against it in this Action, but considers it desirable
for the Action to be settled and dismissed because this Agreement will: (1)
provide benefit to United Liberty’s present and former policyholders; (2) avoid
further disruption of the management and operation of United Liberty’s business
due to the pendency and defense of the Action; (3) put Plaintiffs’ claims and
the underlying matters to rest; and (4) avoid the substantial expense, burdens
and uncertainties associated with continued litigation of those claims.

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between the
Plaintiffs and United Liberty, acting in good faith and subject to the approval
of the Court pursuant to Ohio Rule of Civil Procedure 23, that all class claims
alleged against United Liberty in the Action as identified in recital “B” above
with respect to United Liberty’s Five Star Policies during the class period be,
and hereby are, compromised, settled, released and discharged in accordance with
the terms and conditions set forth below.

THE SETTLEMENT

5

--------------------------------------------------------------------------------

          In consideration of the respective covenants and undertakings set
forth below, the Plaintiffs and United Liberty (together, the “Parties”) agree
as follows:

          1.    Recitals Incorporated: The foregoing Recitals are hereby
incorporated by reference as part of the settlement between the Parties.

          2.     Effective Date: This Agreement shall become effective upon its
execution by all parties hereto, which may be done in counterparts in accordance
with paragraph 21 below.

          3.     Class Certification For Settlement Purposes Only: The
Plaintiffs had previously moved for certification of a nationwide class of
policy owners under Civ. R. 23(b)(2) and (b)(3). The Court thereafter certified
a class of Ohio policy owners under Civ. R. 23(b)(3). The Parties have agreed to
request that the Court certify for settlement purposes only the following class
(the “Class” or the “Class Members”) under Civ. R. 23(b)(1) or (b)(2):

  ALL PERSONS WHO (a) PURCHASED A FIVE STAR FULLY PARTICIPATING LIFE INSURANCE
POLICY FROM UNITED LIBERTY LIFE INSURANCE COMPANY; (b) RECEIVED A CERTIFICATE OF
PARTICIPATION; AND (c) WHOSE POLICY WAS STILL IN FORCE IN 1993.


          4.     Dividend Reimbursement: United Liberty will pay to Class
Members up to an aggregate amount of $500,000 representing a portion of the past
dividend payments which did not equal 25% of United Liberty’s net gain from
operations (the “Dividend Reimbursement”) for the years 1993 — 2000. This
aggregate amount will be divided

6

--------------------------------------------------------------------------------

among Class Members in proportion to the dividend actually credited to each
Class Member’s Five Star Policy for the years 1993 — 2000.

          A.    Terminated Policies. For all Five Star policies that are
terminated as of the date that this Agreement is executed, United Liberty will
make one payment of the Dividend Reimbursement to each Class Member within sixty
days (60) after all appellate rights have expired on the Final Approval Order.

          B.     In Force Policies. For all Five Star policies owned by the
members of the Class and in force as of the date this Agreement is executed,
United Liberty will make the Dividend Reimbursement in three (3) annual
installments so long as the Class Member (i) has a Five Star policy in force
when the installment is paid; or (ii) elects the Policy Exchange Option
discussed below and maintains that policy in force when the installment is paid.
In either case, the Dividend Reimbursement installment will be credited to the
Class Members’ in force policy. The first installment of the Dividend
Reimbursement will be paid sixty days (60) after all appellate rights have
expired on the Final Approval Order and subsequent installments will be paid on
the anniversary of that date. In the event that a class member allows their
Five-Star policy to lapse before all of the installment payments are made and
that class member does not convert to the Exchange policy referenced in
Paragraph 6 below, the remaining installments will revert to United Liberty.

          C.     Value. The estimated maximum value of the Dividend
Reimbursement to Class Members is $500,000.00.

           5.     Five Star Premium Reduction. For all Five Star policies in
force when

7

--------------------------------------------------------------------------------

all appellate rights have expired on the Final Approval Order, owned by the
members of the Class as of that date and who do not elect the Policy Exchange
Option, United Liberty will guarantee a reduction in the premium payable on the
Five Star policy so long as it remains in force. In 1993 United Liberty
voluntarily reduced the premiums payable on all Five Star policies but
maintained that it retained the right to increase the premium to the higher
amount stated in the contract. If this settlement becomes final, United Liberty
has agreed not to increase the premium to the higher premium stated in the
contract and has also agreed to further reduce current annual premium by an
amount equal to $1.75 per thousand of face amount.

          A.     Value. The estimated total present value of the Five Star
Premium Reduction to Class Members is approximately $2.5 million assuming all
Five Star policy owners retain their policy.

          6.     Policy Exchange Option. For all Five Star policies owned by the
Class Members and in force when all appellate rights on the Final Approval Order
have expired, United Liberty will permit the Class Member to exchange his or her
Five Star policy for a newly issued universal life insurance policy offered by
Citizens Security Life Insurance Company, the parent company of United Liberty
(hereinafter, the “Exchange Policy”). If this option is elected, the Five Star
Policy will be surrendered and a new Exchange Policy will be issued. The
features of the Exchange Policy will include the following:

 * The Exchange Policy will carry an initial specified amount of $25,000 and
   this

8

--------------------------------------------------------------------------------

amount may be increased in $10,000 increments with evidence of insurability.
 * The Exchange Policy utilizes Commissioners 1980 Standard Ordinary Mortality
   Tables.

 * The accumulation account of the Exchange Policy will be credited with a
   minimum guaranteed annual interest rate of 4%.

 * The full value of any cash value accumulated in the Class Member’s Five Star
   policy will be transferred to the accumulation account of the Exchange
   Policy.

 * The Exchange Policy will be a “guaranteed to issue” universal life insurance
   policy issued by Citizens Security.

 * The Exchange Policy will be issued using limited underwriting and an
   abbreviated policy application (form number U-85 SS).

 * The Exchange Policy will not include a Certificate of Participation.

 * The Exchange Policy carries a new two (2) year contestability provision and
   new surrender charges.

 * The exchange will be accomplished through a §1035 tax-free exchange.

          A.     Value. The estimated cost to United Liberty to provide this
benefit is $226,000 assuming 20% of in force policy owners elect the Policy
Exchange Option.

           7.     Cancellation of the Certificate of Participation. As of the
date that all appellate rights have expired on the Final Approval Order, the
Certificate of Participation originally issued with any Five Star policy issued
to a Class Member or any amended or

9

--------------------------------------------------------------------------------

supplemental Certificate of Participation issued while any Five Star policy
issued to a Class Member was in force shall be rescinded and cancelled and shall
hereafter be deemed null and void. United Liberty agrees to determine and
allocate dividends on any Five Star policies that remain in force according to
generally accepted actuarial standards.

          8.      Incentive Award: If approved by the Court, in addition to the
benefits to which they are entitled as Class Members, United Liberty shall pay
James and Naomi Stock (the “Class Representatives”) an additional five thousand
dollars ($5,000.00) each as an incentive award for their participating as class
representatives in the Action. These incentive awards will be paid separately by
United Liberty and will not reduce any benefit provided for the Class.

          9.      Class Counsel Fees And Costs: Plaintiffs’ counsel will apply
for, and United Liberty will not object to, Plaintiffs’ counsel receiving an
award of attorneys’ fees and expense reimbursements in an amount not to exceed
$315,000. This amount will be paid separately by United Liberty and will not
reduce any benefit provided for the Class or Class Representatives as provided
for above. The attorneys’ fees set forth herein will be paid by United Liberty
within ten (10) business days after any and all appeal rights regarding the
Final Approval Order have been exhausted.

          10.      Settlement Administration: All administrative costs of the
Settlement, including but not limited to printing and copying charges for all
notices, vouchers, and other such documents, postage, envelopes, and all other
costs of administration, will be paid by United Liberty. The Settlement itself
shall be administered jointly by Plaintiffs’

10

--------------------------------------------------------------------------------

counsel and United Liberty. In addition to notices mailed to Class Members, the
parties will utilize the existing class action website (www.ULLClassAction.com)
to disseminate information to Class Members concerning this settlement.

           11.      No Other Financial Obligations On United Liberty: United
Liberty shall not be liable or obligated to pay any fees, expenses, costs or
disbursements to, or incur any expense on behalf of, any person, either directly
or indirectly, in connection with this Action, this Agreement, or this
Settlement, other than the amount or amounts expressly provided for in this
Agreement.

           12.     Release: Plaintiffs and all Class Members, individually and
as a Class, for themselves, their attorneys, spouses, executors,
representatives, heirs, successors, and assigns, in consideration of the relief
set forth in this Agreement, fully and finally release United Liberty, its
parents, subsidiaries, and affiliates and all of its present and former
officers, directors, shareholders, employees, agents, attorneys, sales
representatives, sales agents, and independent brokers, and their successors and
assigns (“Releasees”), from any and all past and/or present claims, complaints,
or causes of action that were raised in the Action on a class basis, including,
but not limited to, any claim or cause of action that refers or relates to
United Liberty’s failure to pay dividends in accordance with a Certificate of
Participation, including claims for breach of contract, bad faith, estoppel, or
unjust enrichment. The foregoing release (the “Release”) is not intended to and
does not relate to any other claims that may arise in the future with respect to
United Liberty’s conduct regarding the administration of the Exchange Policy or
the Five Star policies.

           13.     Procedure For Implementation Of Settlement: After it has been
fully

11

--------------------------------------------------------------------------------

executed, the Parties shall present this Agreement, including all attached
exhibits, to the Court for a “preliminary approval.” Plaintiffs shall file a
Motion for Preliminary Approval, which will seek entry of the Preliminary
Approval Order in substantially the same format as the document attached hereto
as Exhibit A. The Parties will request that the Court direct that the Notice of
Settlement in the form attached hereto as Exhibit B be sent to the members of
the Class and conduct a Final Approval Hearing (“Fairness Hearing”)
approximately ninety (90) days after Notice is sent to the Class Members. If
there is an appeal from the Final Approval Order, the parties’ obligations under
this Agreement will be stayed until (a) all appellate proceedings are finally
resolved and subject to no further review, and (b) any appeals are resolved in
such a manner as to permit the consummation of the Settlement effected by this
Agreement in accordance with all of its terms and provisions.

          14.      Final Approval and Final Approval Order: After the Fairness
Hearing, and upon the Court’s approval of this Agreement, the Parties shall seek
and use their best efforts to obtain from the Court a Final Approval Order
substantially similar to the form attached as Exhibit C to this Agreement. The
Final Approval Order shall, among other things:

          A.     Find that the Court has personal jurisdiction over all Class
Members and that the Court has subject matter jurisdiction to approve this
Agreement and all exhibits thereto;

           B.     Approve this Agreement and the proposed settlement as fair,
reasonable and adequate, and consistent and in compliance with the applicable
provisions of the

12

--------------------------------------------------------------------------------

United States Constitution, as to, and in the best interests of, each of the
Parties and the Class Members; direct the Parties and their counsel to implement
and consummate this Agreement according to its terms and provisions; and declare
this Agreement to be binding on, and have res judicata and preclusive effect in
all pending and future lawsuits or other proceedings encompassed by the Release
maintained by or on behalf of, Plaintiffs and all other Class Members, as well
as their heirs, executors and administrators, successors and assigns;

          C.     Finally certify the Class under Civ. R. 23(b) for settlement
purposes only;

          D.     Find that the Class Notice and the notice methodology
implemented pursuant to this Agreement (i) constitute the best practicable
notice, (ii) constitute notice that is reasonably calculated, under the
circumstances, to apprise Class Members of the pendency of the Action, their
right to object to the proposed settlement and to appear at the Fairness
Hearing, (iii) are reasonable and constitute due, adequate and sufficient notice
to all persons entitled to receive notice, and (iv) meet all applicable
requirements of Civ. R. 23, the Due Process Clause of the United States
Constitution, and the Rules of the Court;

          E.    Find that Plaintiffs and Plaintiffs’ Counsel adequately
represented the Class for purposes of entering into and implementing the
settlement;

          F.    Dismiss the Action on the merits and with prejudice, without
fees or costs to any party except as provided in this Agreement;

          G.     Incorporate the Release set forth in paragraph 12, make the
Release effective as of the date of the Final Approval Order, and forever
discharge the Releasees

13

--------------------------------------------------------------------------------

from any claims or liabilities arising from or related to the claims and causes
of action within the scope of the Release;

          H.     Bar and permanently enjoin all Class Members from filing,
commencing, prosecuting, intervening in, or participating (as class members or
otherwise) in, any lawsuit in any jurisdiction based on or relating to the
claims and causes of action within the scope of the Release set forth in
paragraph 12 of this Agreement;

          I.     Authorize the Parties, without further approval from the Court,
to agree to and adopt such amendments, modifications and expansions of this
Agreement and all exhibits attached hereto as (i) shall be consistent in all
material respects with the Final Order and Judgment or (ii) do not limit the
rights of Class Members;

          J.    Authorize United Liberty, at its sole discretion but in
consultation with Plaintiffs’ Counsel and without approval from the Court, to
implement the settlement;

          K.    Without affecting the finality of the Final Order and Judgment
for the purposes of appeal, retain jurisdiction as to all matters relating to
administration, consummation, enforcement and interpretation of this Agreement
and the Final Approval Order, and for any other necessary purpose; and

          L.    Incorporate any other provisions not inconsistent with the
foregoing principles in any material respect as the Court deems necessary and
just.

          15.     Integration And Drafting: The Parties agree that this
Agreement was drafted by counsel for the Parties at arm’s length and sets forth
the entire agreement among the Parties with respect to its subject matter, and
that no parol or other evidence may be offered to explain, construe, contradict,
or clarify its terms, the intent of the

14

--------------------------------------------------------------------------------

Parties or their counsel, or the circumstances under which the Agreement was
made or executed. The Parties further agree that no party shall be deemed to
have drafted this Agreement.

          16.     Modification, Court Approval, Extensions: This Agreement is
not subject to modification without the written consent of all Parties and
approval of the Court; provided, however, that, after entry of the Final
Approval Order, the Parties may by agreement effect such modification of this
Agreement and its implementing documents (including all exhibits hereto) without
notice to or approval by the Court if such changes are consistent in all
material respects with the Court’s Final Approval Order or do not limit the
rights of Class Members. The Parties also reserve the right, subject to the
Court’s approval, to make any reasonable extensions of time that might be
necessary to carry out any of the provisions of this Agreement.

          17.      Termination Of Agreement: This Agreement will terminate at
the sole option and discretion of United Liberty or Plaintiffs if: (i) the
Court, or any appellate court(s), rejects, modifies or denies approval of any
portion of this Agreement or the proposed settlement that the terminating party
in its (or their) sole judgment and discretion reasonably determines is
material; or (ii) the Court, or any appellate court(s), does not enter or
completely affirm, or alters or expands, any portion of the Final Approval
Order, as described herein or any of the Court’s findings of fact or conclusions
of law, that the terminating party in its (or their) sole judgment and
discretion believes is material. The terminating party must exercise the option
to withdraw from and terminate this Agreement, as provided in this paragraph no
later than twenty (20) days after

15

--------------------------------------------------------------------------------

receiving notice of the event described in this paragraph. If the Agreement is
terminated, then the Agreement, its terms, and its exhibits will not be
admissible in any further or different proceedings.

          18.     Exhibits: All of the exhibits hereto are incorporated herein
by reference as if set forth herein verbatim, and the terms of all exhibits are
expressly made a part of this Agreement.

          19.      Waiver: The waiver by any Party of any breach of this
Agreement shall not be deemed or construed as a waiver of any other breach,
whether prior, subsequent, or contemporaneous, of this Agreement.

          20.     Authorization Of Signatories: Robert R. Sparks represents that
(i) he is authorized to enter into this Agreement on behalf of the Plaintiffs
and any other attorneys who have represented or who now represent Plaintiffs,
and (ii) they are seeking to protect the interests of the entire Class. Walter
Jones represents that he is authorized to enter into this Agreement on behalf of
United Liberty and any attorneys who have represented or who now represent
United Liberty in this Action.

          21.     Agreement Executable In Counterparts: This Agreement may be
executed in any number of actual or telecopied counterparts and by each of the
different Parties on several counterparts, each of which when so executed and
delivered shall be an original. The executed signature page(s) from each actual
or telecopied counterpart may be joined together and attached to one such
original and shall constitute one and the same instrument.

          22.     Confidentiality: The Parties and their counsel agree to keep
the existence

16

--------------------------------------------------------------------------------

and contents of this Agreement and all related negotiations confidential until
the date on which Class Notice is first mailed to the Class; provided, however,
that this subsection shall not prevent the disclosure of such information, prior
to the date on which Class Notice is first mailed to the Class, to regulators,
rating agencies, financial analysts, Producers, or any other person or entity
(such as experts, and/or courts) to whom the Parties agree disclosure must be
made in order to effectuate the terms and conditions of this Agreement.

          23.     Use Of Settlement: In no event shall the Settlement Agreement,
any of its provisions or any negotiations, statements or court proceedings
relating to them in any way be construed as, offered as, received as, used as or
deemed to be evidence of any kind in the Action, any other action, or in any
judicial, administrative, regulatory or other proceedings, except in a
proceeding to enforce this Agreement. Without limiting the foregoing, neither
this Agreement or any related negotiations, statements or court proceedings
shall be construed as, offered as, received as, used as or deemed to be evidence
or an admission or concession of any liability or wrongdoing whatsoever on the
part of any person or entity, including but not limited to United Liberty, or as
a waiver by United Liberty of any applicable defense, including without
limitation any applicable statute of limitation, or as a waiver by Plaintiffs or
the Class of any claims, causes of action or remedies.

          24.      Notice: Whenever this Agreement requires or contemplates that
one Party shall or may give notice to the other, notice shall be provided by
facsimile and/or next-day (except Sunday) express delivery service as follows:

17

--------------------------------------------------------------------------------

If to United Liberty, then to:          
         Walter M. Jones              Wyatt, Tarrant & Combs, LLP    
         500 West Jefferson Street              Louisville, KY 40202-2898      
             PH: (502) 589-5235              FAX: (502) 589-0309    



If to Plaintiffs then to:          
         Robert R. Sparks, Esq              Parry, Deering, Futscher & Sparks,
P.S.C              411 Garrard Street              Covington, KY 41012-2618    
               PH: (859) 291-9000              FAX: (859) 291-9300    

         Kathleen Knight              James Hoyer Newcomer & Smiljanich    
         One Urban Centre, Suite 550              Tampa, FL 33609          
         PH: (813) 286-4100              FAX: (813) 286-4174    

          25.      United Liberty’s Denial Of Wrongdoing: United Liberty
expressly denies any wrongdoing alleged in the Action and does not admit or
concede any actual or potential fault, wrongdoing or liability in connection
with any facts or claims that have been or could have been alleged against it in
the Action.

          26.      Plaintiffs’ Assertion Of Good Faith: Plaintiffs expressly
affirm that the allegations they made in pleadings filed in the Action were made
in good faith and do not admit or concede that any of the claims alleged in
those complaints lack merit.

          27.     No Effect On Contract: Other than resolving and effecting a
settlement

18

--------------------------------------------------------------------------------

of the disputed issue concerning the Class Allegations and whether the
Certificate of Participation is a contract, neither this Agreement nor any of
the relief to be offered under the Agreement shall be interpreted to alter in
any way the contractual terms of any Policy, or to constitute a novation of the
Policy.

          28.    Cooperation In Effecting Settlement: The Parties, their
successors and assigns, and their attorneys undertake to implement the terms of
this Agreement in good faith, to use good faith in resolving any disputes that
may arise in the implementation of terms of this Agreement, and to cooperate
fully with one another in seeking Court approval of this Agreement and to use
their best efforts to effect the prompt consummation of this Agreement and the
proposed settlement.

          29.    Conditions To Obligation To Conclude Settlement. The
obligation, although not the ability, of the Parties to conclude the proposed
settlement is and will be contingent upon each of the following:

          A.    Execution by the Parties of this Agreement by October 11, 2004,
unless such date is extended by mutual agreement of the Parties;

          B.    Entry by the Court of the Final Approval Order, approving the
settlement, from which the time to appeal has expired or which has remained
unmodified after any appeal(s); and

         C.    Any other conditions stated in this Agreement.

          30.    Governing Law: This Agreement and any ancillary agreements
shall be governed by, and interpreted according to, the law of the State of
Ohio, excluding its conflict of laws provisions.

19

--------------------------------------------------------------------------------

          31.      Forum For Enforcement Of Settlement: Any action to enforce
this Agreement shall be commenced and maintained only in the Court of Common
Pleas, Butler County, Ohio.

FOR PLAINTIFFS
    FOR UNITED LIBERTY:
   
s/ Robert R. Sparks    
s/ Walter M. Jones    
Date: October 8, 2004    
Date: October 7, 2004    

20